DETAILED ACTION

This Office Action is in response to the communication filed on 07/20/2021. 
Current status of the claims: 
Claims 1-27 are Previously Presented and rejected. 
Claims 1-27 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 07/20/2021. By this amendment, claims 1, 11-12, 14, 24-25 and 27 have been amended. Furthermore, Claim 7 was objected because of the minor informality indicated in page 2 of the Office Action dated 05/13/2021. The Applicant response has overcome the claims objection. Accordingly, withdrawal of the objection is made.

Response to Information Disclosure Statement
The information disclosure statement filed on 06/28/2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Response to Claim Rejections under 35 USC § 101
Claims 1-27 are rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, as set forth in pages 2-4 of said Office Action. The Applicant has amended independent claims 1, 14 and 27 and submitted “as amended, claim 1 makes clear that "an access network device calculates an uplink channel frequency response based on an uplink signal received from a terminal" and "perform[s] downlink beamforming on an antenna array based on the beamforming weight for each downlink subcarrier frequency, wherein the antenna array is a dual-polarized antenna array or a single-polarized antenna array, and wherein the 


Allowable Subject Matter
Pending claims 1-27 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 14 and 27 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §101, the claimed subject matter in currently amended claims 1-27 is patentably distinguishable from the prior art; therefore contain allowable subject matter. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 14, 27 and further limited in their dependent claims.  

Regarding Claim 1 
(Currently Amended) A beamforming method, comprising: 
calculating, by an access network device, an uplink channel frequency response based on an uplink signal received from a terminal; 
calculating, by the access network device, a model parameter in a channel frequency response mathematical model based on the uplink channel frequency response and each uplink subcarrier frequency, wherein the model parameter has reciprocity on uplink and downlink subcarrier frequencies; 
constructing, by the access network device, a downlink channel frequency response based on the model parameter, the channel frequency response mathematical model, and each downlink subcarrier frequency; 
calculating, by the access network device, a beamforming weight for each downlink subcarrier frequency based on the downlink channel frequency response; and 
performing, by the access network device, downlink beamforming on an antenna array based on the beamforming weight for each downlink subcarrier frequency, 
wherein the antenna array is a dual-polarized antenna array or a single-polarized antenna array, and 
wherein the antenna array is used by the access network device to communicate with the terminal.

Regarding Claim 14 
(Currently Amended) An access network device, comprising 
at least one processor and 
a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising: 
calculating an uplink channel frequency response based on an uplink signal received from a terminal; 
calculating a model parameter in a channel frequency response mathematical model based on the uplink channel frequency response and each uplink subcarrier frequency, 
wherein the model parameter has reciprocity on uplink and downlink subcarrier frequencies; 
constructing a downlink channel frequency response based on the model parameter, the channel frequency response mathematical model, and each downlink subcarrier frequency; 
calculating a beamforming weight for each downlink subcarrier frequency based on the downlink channel frequency response; and 
performing downlink beamforming on an antenna array based on the beamforming weight for each downlink subcarrier frequency, 
wherein the antenna array is a dual-polarized antenna array or a single-polarized antenna array, and 
wherein the antenna array is used by the access network device to communicate with the terminal. 

Regarding Claim 27 
(Currently Amended) A non-transitory computer-readable storage medium comprising 

calculating an uplink channel frequency response based on an uplink signal received from a terminal; 
calculating a model parameter in a channel frequency response mathematical model based on the uplink channel frequency response and each uplink subcarrier frequency, wherein the model parameter has reciprocity on uplink and downlink subcarrier frequencies; 
constructing a downlink channel frequency response based on the model parameter, the channel frequency response mathematical model, and each downlink subcarrier frequency; 
calculating a beamforming weight for each downlink subcarrier frequency based on the downlink channel frequency response; and 
performing downlink beamforming on an antenna array based on the beamforming weight for each downlink subcarrier frequency, 
wherein the antenna array is a dual-polarized antenna array or a single-polarized antenna array, and 
wherein the antenna array is used by the access network device to communicate with the terminal.

Regarding Claims 2-13, 15-26
Claims 2-13, 15-26 are dependent claims having claims 1, and 14, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are WO2014101170 to Yang Hongwei (“Hongwei”); US2010/0020702 to Wong et al. (“Wong”); and WO2006026890 to Wennstroem Mattias (“Wennstroem”)
Regarding the subject matter of previously presented and rejected claims, Hongwei discloses Channel reciprocity-compensating solution used in a wireless communication system. The solution comprises: a base station sending downlink reference signals corresponding to a certain number of sub-carriers to a user equipment; the user equipment estimating downlink channel matrixes on the certain number of sub-carriers, and estimating downlink channel matrixes on all the sub-carriers; the user equipment selecting and sending a part of the estimated downlink channel matrixes on all the sub-carriers as training samples to the base station; the user equipment sending an uplink sounding reference signal to the base station; the base station receiving the training samples from the user equipment and receiving the uplink sounding reference signal from the user equipment, and estimating an uplink channel matrix according to the uplink sounding reference signal; the base station using a covariance matrix of the uplink channel matrix to estimate an uplink departure angle based on the estimated uplink channel matrix, and constructing a compensating matrix; and based on the training sample and the uplink channel matrix; and the base station reconstructing an estimated downlink channel matrix according to the following formulas: H =AH -B^H =H-T(^)., where A = di g(a ,a ,..., ), B = diag{, ,b ,...,b ) (see for example, Hongwei: Abstract, Mathematical formulas 2-4 (Pages 2-7) and Claims 1-8). Regarding the subject matter of previously presented and rejected claims, Wong discloses a beamforming method, access network, plurality of mobile stations, wherein the network access (base station) selects a first mobile station served by a first base station and a second mobile 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632